Citation Nr: 1647466	
Decision Date: 12/21/16    Archive Date: 12/30/16

DOCKET NO.  13-00 157A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased rating greater than 20 percent for a right shoulder disability.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Parsons, Associate Counsel






INTRODUCTION

The Veteran was a member of the Army Reserves.  His personnel records contain orders to report for active duty for training beginning in April 1983 and in July 1983.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A review of the record shows that this matter is not ready for appellate disposition because of an outstanding Travel Board hearing request by the Veteran.

In January 2013, the Veteran submitted a substantive appeal, in which he requested to testify before a Veterans Law Judge at a Travel Board hearing.  See 38 C.F.R. § 20.700.  The Veteran was scheduled for a Travel Board hearing in November 2016.  In October 2016, the Veteran requested his hearing be re-scheduled for early 2017 in order to obtain new evidence in support of his claim.  The record does not reflect that the RO scheduled the requested hearing.

In December 2009, the Veteran appointed the Texas Veterans Commission as his accredited representative.  Since then, the Veteran has relocated to Florida.  In October 2016, the Veteran attempted to appoint a new organization as his representative.  However, appointment of an accredited representative is only valid if signed by both the Veteran and the representative being appointed.  See 38 C.F.R. § 14.631(a).  Further, a Veteran is entitled to only one representative at a time.  38 C.F.R. § 14.631(e).  Since the Veteran's October 2016 representative appointment form is unsigned, the appointment is not valid.  The October 2016 form also lists both the Florida Department of Veterans Affairs and The American Legion as the Veteran's representative.  On remand, the RO should work with the Veteran to identify a single organization to represent him for purposes of this appeal.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran to identify which accredited organization he wishes to represent him for the purposes of this appeal.

2. Only AFTER determining which accredited organization the Veteran has appointed as his representative, schedule the Veteran for a Travel Board hearing before the Board.  This hearing is to be scheduled in accordance with the applicable law.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



